CANTY, J.
(dissenting).
I cannot concur in the foregoing opinion. It is true as a general rule that, if, a sale of chattels by the mortgagor is made with the consent of the mortgagee, the latter, by consenting, waives his lien. The general rule is that, by consenting to the sale, the mortgagee impliedly consents that the mortgagor may receive the purchase money. But custom or the course of business may change this rule.
Every one knows that it is customary all over the wheat-growing portions of this state for the mortgagor to haul mortgaged wheat to the elevator, and store it, with notice to the elevator keeper that the wheat is mortgaged. The elevator keeper issues tickets or *500receipts for the wheat, and marks them, “Mortgaged.” Then the mortgagor and the mortgagee agree upon a time when the former shall sell the wheat. But no one understands that the consent of the mortgagee that the mortgagor may thus sell wheat stored in an elevator, with notice to the elevator keeper that it is mortgaged, implies consent that the mortgagor shall receive the price of the wheat. No elevator keeper who understands his business would ever think of acting on any such implied consent, or anything less than the express consent of the mortgagee that the mortgagor might receive the purchase money. Without the consent of the mortgagor, the mortgagee cannot sell mortgaged chattels at private sale, unless he has possession of them; and, even if he has possession, he is guilty of conversion for selling them without such consent. Then it is easy to understand why the mortgagee of wheat stored in an elevator, as this wheat was, must appeal to the mortgagor to sell the wheat, or proceed to replevy the same, and foreclose his mortgage. Usually, the mortgagee does much of this appealing. The mortgagor stores the wheat during the threshing season, takes the receipts marked “Mortgaged,” proposes to hold the wheat for a better price, asks the mortgagee to consent to this, and there is between them just such parleying over the matter as there was in this.case. But no one understands that, by urging the mortgagor to sell in such a case, the mortgagee intends to release his chattel mortgage, or authorize the elevator keeper to pay the money to the mortgagor when the wheat is sold.
The opinion of Mr. Nye, given in his testimony on the trial, that it did not make any difference to him whether the mortgagor turned over the tickets, or whether he sold them, and turned over the money, was the mere conclusion of the witness, and not evidence. Besides, it does not appear that Nye had authority to waive or release this mortgage without receiving payment thereof. In my opinion, the order appealed from should be affirmed.